internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-119560-98 date date re distributing controlled shareholder a shareholder b state x business r location location date m date n dollar_figureo dear plr-119560-98 this is in reply to a letter dated date in which a ruling was requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august and date the facts submitted for consideration are substantially as set forth below distributing is a state x corporation which is engaged in business r in location and location distributing has outstanding big_number shares of common_stock which is held by a shares and b shares shareholders a and b are husband and wife financial information has been submitted which indicates that distributing’s business had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last five years shareholders a and b were divorced on date m they desire to go their separate ways in connection with the operation of business r accordingly the following transaction is proposed i ii distributing will transfer to controlled a newly created state x corporation all of the assets and liabilities of business r at location plus cash of dollar_figureo in exchange for common_stock of controlled which will be the only stock of controlled outstanding distributing will distribute the controlled stock to shareholder b in exchange for all of her stock in distributing distributing acquired its business r on or about date n in a transaction which it is represented qualified under sec_351 of the code and in which no gain_or_loss was recognized in whole or in part to any party to the transaction shareholders a and b were the transferors in the transaction in connection with transaction it has been represented that a b distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction the fair_market_value of the controlled stock to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange c no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of plr-119560-98 a shareholder of the corporation d e f g h i j k l m following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business purposes to resolve serious disputes between the shareholders the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose neither distributing nor controlled will elect to be treated as an s_corporation under sec_1361 of the code for federal_income_tax purposes the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock no two parties to the transaction are investment companies as defined in sec_368 a f iii and iv of the code the five years of financial information submitted on behalf of distributing’s business is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business n there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in plr-119560-98 either distributing or controlled subsequent to the transaction o no continuing transactions between distributing and controlled are contemplated however payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of dollar_figure b of revproc_96_30 based on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets subject_to liabilities in exchange for all the stock of controlled as described above followed by the distribution of the controlled stock to shareholder b in exchange for all of her stock of distributing will be a reorganization within the meaning of sec_368 a d of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 b no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 a and sec_357 a the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 b the holding_period of distributing’s assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to controlled on receipt of the assets from distributing solely in exchange for all of the controlled stock sec_1032 a no gain_or_loss will be recognized to and no amount will be included in the income of shareholder b upon receipt of the controlled stock in exchange for all of her stock of distributing as described above sec_355 a no gain_or_loss will be recognized to distributing upon the distribution of plr-119560-98 all of the controlled stock sec_361 c the basis of the controlled stock in the hands of shareholder b will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 a the holding_period of the controlled stock will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 h of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 a of the regulations no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s authorized representative sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
